DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 12, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Begeja et al., US 2010/0122286 in view of Smithers, US 2020/0298113.

1 and 12 and 16. Begeja teaches a method and storage medium with instructions [Fig. 1, paras. 29-35] for generating a video stream for followers of an influencer during a session, comprising:
capturing video images of an environment of the influencer, wherein the environment includes the influencer [e.g. a presenter or actor in a video program, Figs. 4A, 4B, paras. 5, 27]
detecting surface parameters in the environment and processing the surface parameters to identify three-dimensional features associated with the surface parameters [identifying susceptible surfaces and detecting the skew/distortion (shape), background texture, motion, warp, etc., Figs. 4A, 4B, paras. 31, 42, 44];
identifying a follower that is viewing the influencer [i.e. a targeting viewers, paras. 10, 29, 31, 37];
generating an overlay image for at least one of the surface parameters, the overlay image is configured for dynamic contouring to the identified three- dimensional features during the session, wherein the overlay image is selected based on a profile of the follower so that the video stream received by the follower when viewing the influencer is customized based on the profile of the follower [overlays on real (3D) features are selected and customized based on viewer profile, Figs. 4A, 4B, paras. 10, 28-32, 37, 42, 44]. 
Begeja is silent on showing the influencer viewing online content. Smithers teaches a streaming system wherein the captured and displayed environment includes the influencer viewing an online content channel [image of streamer watching the online video game, Fig. 7, paras. 61, 62].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, showing the host or streamer to increase engagement and interest on the part of viewers, and to ensure the highest value for advertisers by being explicitly, visually associated with the influencer’s image. 

2 and 18. Begeja teaches the method of claim 1, further comprising,
identifying additional followers of the influencer during the session [viewer profile and behavioral model identifies each additional viewer (follower), Figs. 1, 2, paras. 39, 41, 42], and for each additional follow generating an additional overlay image that is dynamically contoured to the identified three-dimensional features during the session [each user receives different relevant ads, Figs. 2, 4A, 4B, paras. 10, 28-33, 37, 39, 41, 42, 44].

3, Begeja teaches the method of claim 2, wherein each said additional follower is provided with said video stream that is customized based on a respective profile of the additional follower [each user receives different relevant ads in stream, Figs. 2, 4A, 4B, paras. 28-33, 37, 39, 41, 42].

4. Begeja teaches the method of claim 3, wherein each said additional follower and the follower receive said video stream with different ones of said overlay image or additional overlay image [each viewer receives customized imagery, Figs. 2, 4A, 4B, paras. 28-33, 37, 39, 41, 42].

13. Begeja teaches the method of claim 12, further comprising changing the overlay image based on changes in said followers [each viewer receives customized imagery, i.e. the image is changed based on different (changed) followers, Figs. 2, 4A, 4B, paras. 28-33, 37, 39, 41, 42].

17. Begeja teaches the storage medium as recited in claim 16, wherein the three- dimensional features include one or more surface contours, or wrinkles, or folds, or creases, or shading, or occlusions, or textures, or curvature, or shadowing [e.g. object shapes, textures, warping Figs. 4A, 4B, paras. 28, 42, 44, 46].

20. Begeja teaches a storage medium as recited in claim 16, wherein said dynamic contouring is configured to adjust a shape of the overlay image to follow changes in the surface parameters of the object during the session [e.g. motion adjustments, paras. 42, 47].
Smithers teaches the objects in the environment being associated with images of the influencer  [Fig. 7, paras. 61, 62].


	Claims 5 and 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Begeja and Smithers as cited above in view of Martinez et al., US 2018/0061456.

5 and 19. The above references are silent on combining followers (viewers). Martinez teaches the method of claim 1, wherein said identifying of the follower includes identifying one or more additional followers, and the overlay image that is selected is additionally based on a combination of the profile of the follower and profiles of the one or more additional followers, such that each of the follower and the additional followers receive a same one of said overlay image in the video stream [the first follower (a viewer) is combined with other followers (the US market) and that group of viewers is shown the same overlay, e.g. the US logo, para. 62].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, combining viewers into a market to obviate the need to process each profile individually, but rather processing many similar profiles at once for efficiency in targeting (e.g. based on common country or location).

6. Martinez teaches the method of claim 5, wherein the video stream and said overlay image is customized a group that includes the follower and the one or more additional followers [e.g. US logo is customized for US market, para. 62).


	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Begeja and Smithers as cited above in view of Bernstein et al., US 2016/0277802.

14 (from 13). The above references are silent on followers joining. Bernstein teaches a streaming method wherein the changes in said followers includes one or more followers stopping said viewing of the influencer or one or more followers joining the viewing of the influencer [; changes in followers from user joining; format etc. is selected when new viewer joins, Figs. 2C, 3 (all), paras. 28, 31, 34, 39, 41, 42, 47, 56, 60, 82]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, tracking when new followers are added in order to acknowledge that fact in the stream, for instance by showing engagement indicators that increase interest of the existing viewers.  The stream can thus be altered based on the increased viewership.

15. Bernstein teaches the method of claim 13, wherein said changes in said followers further includes changes in engagement in said viewing of the influencer [additional followers result in (includes) additional engagement, Figs. 2C, 3 (all), paras. 28, 31, 34, 39, 41, 42, 47, 56, 60, 82].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424